Citation Nr: 0207116	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from May 1944 to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a neck 
condition (traumatic arthritis, C5-6, C6-7).  In November 
1996 this matter came before the Board and was remanded to 
the RO for further evidentiary development. In March 1997 the 
veteran moved to Puerto Rico, and his claims folder was 
transferred from the Roanoke, Virginia RO to the San Juan, 
Puerto Rico RO.  The record reflects that the veteran 
subsequently moved to Florida and in April 2000 the veteran's 
claims folder was transferred to the St. Petersburg, Florida 
RO.  In November 2000, the Board denied the claim.  

Following the Board's November 2000 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2001, while his case was pending at the 
Court, the VA's Office of General Counsel filed a Motion 
requesting that the Court vacate the Board's decision and 
remand the appellant's claim for readjudication.  In August 
2001, the Court issued an Order vacating the November 2000 
Board decision.  


FINDING OF FACT

A cervical spine disorder was not present in service; 
arthritis of the cervical spine was not manifested within one 
year of discharge from service; and a cervical spine disorder 
is not otherwise related to service or any event therein.



CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred in or 
aggravated in service, nor may arthritis of the cervical 
spine be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

In March 1992, the veteran filed a claim for service 
connection for inter alia a neck condition.  In March 1993, 
the RO denied the claim.  The veteran appealed, and in 
December 1996, the Board remanded the claim for additional 
development.  In November 2000, the Board denied the claim.  
The veteran appealed to the Court, and in February 2001, 
representatives of the Secretary of Veterans Affairs (the 
Secretary) filed an Appellee's Motion for Remand and to Stay 
Proceedings, asserting that a remand was required for 
consideration of certain provisions contained within the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  In 
August 2001, the Court granted the motion, vacated the 
Board's November 2000 decision, and remanded the case to the 
Board.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103 (West Supp. 
2002).  The appellant was notified in the March 1993 rating 
decision that the evidence did not show that he had met the 
relevant criteria for service connection for his cervical 
spine disorder.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC), 
the May 2000 supplemental statement of the case (SSOC), and 
the Board's (vacated) November 2000 decision, informed the 
appellant of the evidence needed to substantiate his claim 
throughout the period of his appeal.  In addition, in a 
letter dated in December 1996, the RO requested that the 
veteran provide the names and addresses of all health care 
providers who had evaluated or treated him for his neck 
condition from May 1991 to the present.  This letter also 
notified the veteran of his duties with regard to the 
submission of evidence.  In response to the RO's request, the 
veteran provided Authorizations for Release of Information 
for the following health care providers: the VA medical 
facility in Mayaguez, Puerto Rico, the Lebanon, Pennsylvania 
VA Medical Center (VAMC), Dr. Roberto A. Garcia, Dr. Antonio 
E. Ignacio, and Dr. Manuel Monasterio.  In February 1997 the 
RO sent letters to each of the health care providers, 
requesting the veteran's medical records.  A follow-up letter 
was sent to Dr. Monasterio in April 1997.  However, no 
response was received from Dr. Monasterio.  In a letter, 
dated in April 1997, the RO sent a letter to the veteran 
informing him of the evidence that it had requested, and of 
his duties with regard to the submission of evidence.  Based 
on the foregoing, the Board concludes the discussions in the 
rating decision, SOC, SSOC, Board decision, and two letters 
from the RO to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center.  All identified treatment records have either 
been obtained, or are unavailable, and the veteran was 
notified of identified records which had been requested, but 
not received, in the RO's April 1997 letter.  The claim was 
remanded by the Board for an examination in November 1996.  
An examination was subsequently performed, the report of 
which includes an etiological opinion.  The Board therefore 
finds that VA has done everything reasonably possible to 
assist him and that there is sufficient evidence of record to 
decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Merits

The veteran asserts that he has a cervical spine disorder as 
a result of his service.  Specifically, he argues that he 
received a blow to his head from a shell fragment in Korea in 
1951 which resulted in a cervical spine disorder, to include 
arthritis.  

With regard to the veteran's shell fragment wound, the Board 
notes that in March 1988, the RO denied service connection 
for a shell fragment wound.  The veteran appealed, and in 
October 1989, the Board denied the claim.  In its decision, 
the Board noted that service medical records, dated in April 
1951, indicated that the veteran sustained a lacerating wound 
to the forehead while in Korea.  The laceration was treated 
with a sterile dressing, with no evidence of suturing.  
However, the Board determined that the subsequently dated 
service and post-service medical records did not show any 
complaints or residuals of the laceration, such that a 
current disability was not shown.  

As an initial matter, the veteran argues that he has a 
cervical spine condition related to participation in combat.  
In this regard, a service medical report, dated in April 
1951, is somewhat difficult to read, but appears to show that 
the veteran was serving with an infantry unit, at which time 
he sustained a "LWS (presumably "laceration wound, shell") 
forehead WIA (wounded in action) [illegible] mine, parallel 
38, 1100 hrs 10 April 51."  The report indicates that this 
injury was incurred in the line of duty, and notes "R.P.H." 
(presumably "recommend purple heart").  The report notes 
that the veteran was treated with a sterile dressing.  The 
claims file also includes the veteran's DD Form 214 for the 
period from June 1951 to January 1952, which shows that his 
awards include the Combat Infantryman Badge (CIB) and the 
Purple Heart.  The section titled "wounds received as a 
result of action with enemy forces" notes a lacerated wound 
head shell fragment Korea 11 Apr 51."

The evidence shows that the veteran sustained a laceration to 
his forehead, possibly due to fragments from a land mine, 
while serving in Korea in April 1951, and that his awards 
include the CIB and the Purple Heart.  Based on the 
foregoing, the Board finds that the veteran participated in 
combat.  He is therefore eligible for the special 
considerations afforded to combat veterans.  38 U.S.C.A. 
§ 1154 (West 1991); 38 C.F.R. § 3.304(d) (2001).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  The law does not, however, create a presumption of 
service connection, and service connection remains a question 
which must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not show that in 
April 1951 the veteran sustained a lacerating wound to the 
forehead, which was treated with a sterile dressing.  On 
reenlistment examination in December 1951 the veteran's spine 
was evaluated as clinically normal, and there were no 
complaints or findings made pertaining to his cervical spine.  
His separation examination report, dated in November 1957, 
shows that there were no complaints or findings made 
pertaining to the veteran's cervical spine.  He complained of 
occipital headaches of undetermined cause.  On examination 
his spine was evaluated as clinically normal.

The post-service medical evidence includes a VA treatment 
report, dated in April 1983, which shows that the veteran 
complained of neck and shoulder pain.  The diagnosis was 
myalgia.  A report, dated in September 1984, shows that he 
was treated for complaints of back and neck aches, and the 
diagnosis was neck pain, C6-C7.  An X-ray report for the 
cervical spine, dated in September 1984, shows anterior 
osteophytes of C5, C6, and C7, and narrowing of the C6-C7 
intervertebral space, and otherwise an essentially negative 
cervical spine.  The veteran subsequently underwent several 
physical therapy sessions in October 1984, and at the end of 
October 1984 he reported feeling some relief from his neck 
pain.  Examination showed he had cervical tenderness, and 
full range of motion of the neck.

An X-ray report for the cervical spine, dated in March 1992, 
interpreted by Moises O. Acevedo, M.D., contains an 
impression of moderate to severe diffuse degenerative changes 
most pronounced at the C5-C6 and C6-C7 levels, loss of height 
of C5 and C6, disc space narrowing at C5-C6 and C6-C7, and 
neural foraminal narrowing at C5-C6 and C6-C7.

A medical report, dated in March 1992, from Manuel 
Monasterio, M.D., indicates that the veteran reported 
sustaining an injury to his forehead during service as a 
result of a mine explosion, and that at the time he had only 
"minor lacerations" to the head.  The report notes that 
"[n]ow, years later, [the veteran] has developed cervical 
pain with C5-C6, C6-C7 degenerative changes" which could be 
the result of this injury.  Dr. Monasterio indicated that the 
veteran's traumatic arthritis of the cervical spine was 
secondary to the injury during the Korean war.  He further 
stated that the veteran's "traumatic arthritis of the 
cervical spine should be service connected to the described 
incident."

A medical report, dated in March 1992, from Dr. Roberto A. 
Garcia, shows that the veteran complained of posterior neck 
pain for the past six months.  X-rays of the cervical spine 
were reported to show severe degenerative changes with neural 
foraminal narrowing at C5-C6, C6-C7.  It was noted that the 
veteran was started on a physical therapy program in March 
1992 and that after 10 physical therapy treatments, he 
continued with "more or less" the same neck pain and limited 
range of motion.

A medical report, dated in February 1993, from Dr. Monasterio 
shows that he states that it is "an accepted fact" by VA that 
the veteran "sustained an injury to the forehead as a result 
of a mine explosion."  Dr. Monasterio further indicated that 
the fact that seven months later (in November 1957) the 
veteran "did not have any neck complaints did not mean that 
his present condition [was] related to this injury."  Dr. 
Monasterio stated that the veteran's traumatic arthritis of 
the cervical spine resulted from his forehead injury.

The claims file includes VA treatment records, dated between 
September 1984 and August 1992, which show that the veteran 
received treatment, including physical therapy, for 
complaints of neck pain.  In January 1992 he reported having 
recurrent low back pain since 1955, and claimed that this 
condition was aggravated one month prior.  In July 1992 he 
reported having recurrent neck and low back pain for over 38 
years, and claimed that his condition had been aggravated in 
the past three weeks.

In a letter, dated in July 1993, Dr. Monasterio states that 
the veteran has severe traumatic arthritis of the cervical 
spine which developed as a result of a forehead injury which 
he sustained from a mine explosion.  Dr. Monasterio also 
notes that this degenerative process started to give the 
veteran symptoms later in life, and "the fact that he was not 
having pain from 1957 to any other date does not prove nor 
disprove the origin of his problem," which Dr. Monasterio 
stated was traumatic and originated in service in April 1957.

In a letter, dated in July 1993, Antonio E. Ignacio, M.D., 
states that he treated the veteran between 1969 and 1970 for 
pains over the neck and the left side of the head and face.  
Dr. Ignacio stated that "this may be related to the injuries 
sustained during the war in Korea" when the veteran was in 
service.

The claims file includes treatment records from the Lebanon 
VA Medical Center (VAMC) which show that between 1984 and 
1993 the veteran was treated on several occasions for 
complaints of neck pain.  An X-ray report for the cervical 
spine, dated in June 1993, shows degenerative disc disease 
and degenerative osteoarthritis extending from C4 distally 
with spur formation, disc space narrowing and degenerative 
osteoarthritis.  It was also noted that minimal spurring 
impinged on the neural foramina bilaterally.  In December 
1993 the assessment was cervical spondylosis.

Received from Dr. Ignacio's office in February 1997 was a 
notation indicating that the veteran had not been a patient 
of Dr. Ignacio's for 20 years and that they no longer had the 
veteran's chart.

Received in March 1997 from Dr. Roberto A. Garcia was a 
treatment record, dated in March 1992, which shows that the 
veteran was seen for several complaints, including neck pain, 
and that the diagnoses included cervical myositis.

Received in May 1997 from the Mayaquez, Puerto Rico VA clinic 
were treatment records showing that the veteran was treated 
on several occasions for complaints of neck pain.

On VA examination in May 2000 the veteran reported that in 
1951 he had a laceration of his scalp with a shell fragment 
while he was in the Korean War, and that he started having 
complaints of neck pain in 1965.  He denied any paresthesias 
or pain in the radicular distribution in his upper 
extremities or any weakness or loss of function.  X-rays of 
the cervical spine, dated in October 1999, showed severe 
degenerative disk disease throughout the subaxial spine, 
cervical spine, worse at the C4-5, C5-6, C6-7, with loss of 
lordosis, multiple osteophyte formation, and collapse.  The 
diagnoses were cervical spondylosis and laceration of the 
parieto-occipital scalp with fragment.  The VA examiner's 
assessment was that X-rays of the cervical spine showed 
moderate to severe degenerative disk disease and cervical 
spondylosis.  The VA examiner concluded that the veteran's 
cervical spondylosis was irrelevant to the laceration of his 
scalp, and that there was no sound medical basis or principle 
which stated that scalp laceration by a fragment of a bullet 
can cause severe cervical spondylosis 30 to 40 years after 
the incident.  The examiner also indicated that there was no 
such relationship of a one-time trauma causing progressive 
arthritis in any part of the spine or exaggerating the 
natural course of arthritis in the spine, which was in 
contrast to repeated traumas which could cause 
osteoarthritis.  The examiner reiterated that the case of a 
single laceration of the scalp by fragment did not "make any 
sound medical principle for the cause of progressive cervical 
spondylosis in years to come after the incident."  The 
examiner also disagreed with the doctors who stated that the 
veteran's laceration of the scalp could be a cause of the 
veteran's cervical spondylosis.

The Board has determined that the preponderance of the 
evidence is against the veteran's claim.  In this case, 
service medical records indicate that he sustained a shell 
fragment wound to his forehead in April 1951.  However, there 
was no evidence of suturing, and all service medical records 
dated subsequent to April 1951 are silent as to a forehead 
laceration, or cervical spine symptoms.  Service medical 
records contain no evidence of degenerative joint disease of 
the cervical spine.  Therefore, the claimed condition is not 
shown to have been chronic during service.  See 38 C.F.R. 
§ 3.303.  There is no evidence that arthritis of the cervical 
spine became manifest to a compensable degree within one year 
of service to support service connection on a presumptive 
basis.  See 38 C.F.R. § 3.307, 3.309.  In addition, Dr. 
Ignacio's letter indicates that he treated the veteran for 
neck pain beginning in 1969.  Assuming arguendo that this is 
evidence of a chronic cervical spine disorder at that time, 
the first evidence of a cervical spine disorder comes 
approximately 11 years after separation from service, and 
approximately 18 years after the veteran's forehead 
laceration.  This lengthy period of time without treatment 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In reaching this decision, the Board has considered the 
medical "nexus" opinions from Dr. Monasterio and Dr. Ignacio.  
However, the probative value of Dr. Ignacio's July 1993 
opinion (that the veteran's neck pains "may be related to" 
the injury in service), and Dr. Monasterio's March 1992 
opinion (that the veteran's cervical pain and degenerative 
changes "could be the result of" the injury to his forehead 
in service), are weakened by the fact that they are 
speculative in their terms.  The claims file includes a more 
affirmatively stated opinion from Dr. Monasterio, dated in 
1993.  However, none of these opinions are accompanied by a 
rationalized explanation, or other indicia of reliability.  
In this regard, none of the opinions from Dr. Monasterio or 
Dr. Ignacio appear to have been based on a review of the 
clams file, or any other detailed and accurate medical 
history.  See Gabrielson, supra; see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  In fact, a February 1997 note from Dr. Ignacio's 
office stated that the veteran had not been a patient for 20 
years and that the veteran's chart was no longer available.  
In contrast, the May 2000 VA examination report shows that 
the examiner reviewed the veteran's claims folder prior to 
affording him an examination.  The examiner concluded that 
the veteran's cervical spondylosis was irrelevant to the 
laceration of his scalp and indicated that there was no sound 
medical basis or principle which stated that scalp laceration 
by a fragment of a bullet can cause severe cervical 
spondylosis 30 to 40 years after the incident.  The VA 
examiner also indicated that there was no such relationship 
of a one-time trauma causing progressive arthritis in any 
part of the spine or exaggerating the natural course of 
arthritis in the spine, which was in contrast to repeated 
traumas which could cause osteoarthritis.  

It appears that only the May 2000 VA examiner had the benefit 
of reviewing the veteran's complete claims folder, examining 
the veteran, and that he reviewed Dr. Ignacio's and Dr. 
Monasterio's opinions.  The Board therefore finds that the 
May 2000 opinion from the VA examiner outweighs the opinions 
of Dr. Ignacio and Dr. Monasterio, and that the preponderance 
of the evidence is against the claim.  Accordingly, the 
veteran's claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a cervical 
spine disorder that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In reaching 
this decision, the Board has also noted, as previously 
discussed, that the veteran participated in combat and that 
he is eligible for the special considerations afforded to 
combat veterans.  However, the Board has determined that his 
claim must be denied as the preponderance of the evidence 
shows that he does not have a cervical spine disorder as a 
result of his service.  In such cases, the Court has held 
that 38 U.S.C.A. § 1154 does not address the issue of whether 
there is a nexus to service, which generally requires 
competent medical evidence.  Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, as the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder, the doctrine of 
affording the veteran the benefit of the doubt is not for 
application.


ORDER

Service connection for a cervical spine disorder is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

